Name: 80/1182/EEC: Council Decision of 4 December 1980 concerning the conclusion of the Community-COST Concertation Agreement on a concerted action project in the field of teleformatics (COST project 11 bis)
 Type: Decision
 Subject Matter: nan
 Date Published: 1980-12-23

 Avis juridique important|31980D118280/1182/EEC: Council Decision of 4 December 1980 concerning the conclusion of the Community-COST Concertation Agreement on a concerted action project in the field of teleformatics (COST project 11 bis) Official Journal L 350 , 23/12/1980 P. 0045 Greek special edition: Chapter 16 Volume 2 P. 0045 ++++COUNCIL DECISION OF 4 DECEMBER 1980 CONCERNING THE CONCLUSION OF THE COMMUNITY - COST CONCERTATION AGREEMENT ON A CONCERTED ACTION PROJECT IN THE FIELD OF TELEINFORMATICS ( COST PROJECT 11 BIS ) ( 80/1182/EEC ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL DECISION 79/783/EEC OF 11 SEPTEMBER 1979 ADOPTING A MULTIANNUAL PROGRAMME ( 1979 TO 1983 ) IN THE FIELD OF DATA PROCESSING ( 1 ) , AND IN PARTICULAR ARTICLE 5 ( 1 ) THEREOF , HAVING REGARD TO THE DRAFT DECISION SUBMITTED BY THE COMMISSION , WHEREAS , PURSUANT TO ARTICLE 5 ( 2 ) OF DECISION 79/783/EEC , THE COMMISSION HAS NEGOTIATED AN AGREEMENT WITH CERTAIN NON-MEMBER STATES PARTICIPATING IN EUROPEAN COOPERATION IN THE FIELD OF SCIENTIFIC AND TECHNICAL RESEARCH ( COST ) WITH A VIEW TO ENSURING THAT THE COMMUNITY PROJECT AND THE CORRESPONDING PROGRAMMES OF SUCH STATES ARE HARMONIZED ; WHEREAS , THEREFORE , THIS AGREEMENT SHOULD BE APPROVED , HAS DECIDED AS FOLLOWS : ARTICLE 1 THE COMMUNITY - COST CONCERTATION AGREEMENT ON A CONCERTED ACTION PROJECT IN THE FIELD OF TELEINFORMATICS ( COST PROJECT 11 BIS ) IS HEREBY APPROVED ON BEHALF OF THE COMMUNITY . THE TEXT OF THE AGREEMENT IS ATTACHED TO THIS DECISION . ARTICLE 2 THE PRESIDENT OF THE COUNCIL IS HEREBY AUTHORIZED TO DESIGNATE THE PERSONS EMPOWERED TO SIGN THE AGREEMENT IN ORDER TO BIND THE COMMUNITY . DONE AT BRUSSELS , 4 DECEMBER 1980 . FOR THE COUNCIL THE PRESIDENT J . BARTHEL ( 1 ) OJ NO L 231 , 13 . 9 . 1979 , P . 23 .